Exhibit GETTY REALTY CORP. ANNOUNCES PRELIMINARY FINANCIAL RESULTS FOR THE QUARTER AND YEAR ENDED DECEMBER 31, 2008 JERICHO, NY, February 10, 2009 Getty Realty Corp. (NYSE-GTY) today reported its preliminary financial results for the quarter and year ended December 31, 2008. Net earnings increased by $8.7 million to $9.3 million for the quarter ended December 31, 2008, as compared to $0.6 million for the quarter ended December 31, 2007. Net earnings increased by $7.9 million to $41.8 million for the year ended December 31, 2008, as compared to $33.9 million for the year ended December 31, 2007. The increases in net earnings for the quarter and year ended December 31, 2008 are primarily due to the effect of the non-cash $10.5 million reserve recorded in the fourth quarter of 2007 for the full amount of the deferred rent receivable attributable to approximately 40% of the properties leased under a unitary master lease (the “Master Lease”) to Getty Petroleum Marketing Inc. (“Marketing”), the Company’s principal tenant. Among other factors, the reserve was recorded due to the continued deterioration in the financial condition and annual results of operations of Marketing reported for 2007 and the Company’s decision to attempt to negotiate with Marketing to remove those properties from the Master Lease. The Company reports that it has held periodic discussions with Marketing since March 2008, and that although the Company continues to remove individual locations from the Master Lease as mutually beneficial opportunities arise; there has been no agreement between Marketing and the Company on any principal terms that would be the basis for a definitive Master Lease modification agreement. Leo Liebowitz, the Company’s Chairman and Chief Executive Officer stated “We have continued our dialogue with Marketing concerning a possible modification of the Master Lease with Marketing since we believe that a deal benefiting both parties is possible. However, we cannot predict if,or when, a modification of the Master Lease on terms acceptable to the Company and Marketing could be accomplishedor what the terms of any such modification agreement may be.” The financial results for the year ended December 31, 2008 and 2007 include the effect of the $84.6 million acquisition of convenience stores and gas station properties which was not substantially completed until the end of the first quarter of 2007. Accordingly, the financial results for the year ended December 31, 2007 only partially include the results of such acquisition. Net earnings and earnings from continuing operations for the year ended December 31, 2008 reflect the full effect of rental revenue attributable to the properties acquired in 2007, which was partially offset by additional depreciation and amortization and interest expenses related to the property acquisitions. Earnings from continuing operations increased by $9.5 million to $9.0 million for the quarter ended December 31, 2008, as compared to a loss of $0.5 million for the quarter ended December 31, 2007. Earnings from continuing operations increased by $11.1 million to $39.2 million for the year ended December 31, 2008, as compared to $28.1 million for the year ended December 31, 2007. Earnings from continuing operations for the quarters and years ended December 31, 2008 and 2007 exclude the operating results and gains from the disposition of eleven properties sold in each of 2008 and 2007, which operating results and gains from the disposition of properties applicable to the quarters and years ended December 31, 2008 and 2007 have been reclassified and are included in earnings from discontinued operations. Earnings from discontinued operations, primarily comprised of gains on dispositions of real estate, were $0.4 million and $2.6 million for the quarter and year ended December 31, 2008, respectively, as compared to $1.1 million and $5.8 million for the respective prior year periods.
